
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1



SEVENTH AMENDMENT TO OFFICE LEASE


        THIS SEVENTH AMENDMENT TO LEASE ("Amendment") dated August 20, 2002 for
reference purposes only is entered by and between Malibu Canyon Office Partners,
LLC, a California limited liability company ("Landlord"), and On Assignment,
Inc., a Delaware corporation ("Tenant"), with reference to the following facts:

R E C I T A L S

A.Tenant currently occupies certain "Premises" of Landlord (as more particularly
defined in the Lease, as such term is defined below) consisting of a portion of
the building commonly known as Building D, 26651 West Agoura Road, Calabasas,
CA, 91302 and a "Storage Room" and an "Additional Storage Room", pursuant to
that certain Office Lease dated December 7, 1993 (the "Office Lease"), by and
between Landlord's predecessor in interest, Malibu Canyon Office Partners, L.P.,
a California limited partnership, and Tenant, as amended by (i) that certain
First Amendment to Lease dated August 15, 1995 (the "First Amendment"),
(ii) that certain Second Amendment to Lease dated September 5, 1995 (the "Second
Amendment"), (iii) that certain Third Amendment to Lease dated as of April 8,
1997 (the "Third Amendment"), (iv) that certain Fourth Amendment to Lease dated
as of June 23, 1997 (the "Fourth Amendment"), (v) that certain Fifth Amendment
to Lease dated as of July 29, 1998 (the "Fifth Amendment") and (vi) that certain
Sixth Amendment to Lease dated as of March 15, 1999 (collectively, the "Prior
Amendments"; the "Office Lease" and the "Prior Amendments" are collectively
referred to herein as the "Lease").

B.Landlord and Tenant desire to extend the Term of the Lease, and to further
modify the terms and provisions thereof of the Lease provided in this Amendment;
and

C.The parties wish to memorialize the terms of their mutual agreement;

        NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

A G R E E M E N T

1.Extension of Term. (a)    The expiration date of the Term is hereby extended
from March 14, 2004 to and including March 31, 2011. Except for the Option Term
granted in Paragraph 1(b) below, Tenant shall have no further options to
(i) extend the Term of the Lease or (ii) terminate the Term of the Lease prior
to the March 31, 2011 expiration date denoted above, except for termination
rights expressly contained in the Lease as a result of the damage to or
destruction or Taking of Premises (and even then only to the extent such
termination rights, if any, may exist under the Lease).

(b)    Provided no default (including any matter which would constitute a
default with either the passage of time or the giving of notice) by Tenant has
occurred at any time prior to the time the "Extension Notice" (as hereinafter
defined) is received by Landlord or thereafter until the commencement of the
"Option Term" (as hereinafter defined), Tenant shall have the option to extend
the Term of the Lease as to Tenant's entire Premises only for one (1) additional
term (the "Option Term") of five (5) years following the expiration of the Term
(as extended pursuant to Paragraph 1(a) above). Tenant shall exercise its right
to extend the Term by the Option Term, if at all, by delivering written notice
(the "Extension Notice") to Landlord of Tenant's election to do so no earlier
than three hundred sixty-five (365) days, and no later than two hundred seventy
(270) days, before the expiration of then current Term. Tenant's occupancy of
the Premises during the Option Term shall be subject to all of the terms and
conditions of this Lease, except that

1

--------------------------------------------------------------------------------

(i) Tenant shall have no further options to extend the Term, (ii) commencing on
the first day of the Option Term, the monthly Base Rent payable by Tenant for
each square foot of Rentable Area contained in the Premises shall be equal to
the median rate per square foot under the three (3) most recent lease
transactions for space in the Project and (iii) Landlord shall have no
obligation to provide Tenant with an improvement allowance or otherwise improve
or modify any portion of the Premises for Tenant's benefit during the Option
Term. The Base Rent payable by Tenant for the Premises during the Option Term
shall thereafter be increased by three percent (3%) on each one (1) year
anniversary of the Option Term commencement date. Landlord's failure to request
payment of an estimated or actual rent adjustment shall not constitute a waiver
of the right to any adjustment under this Lease. Following Tenant's valid
exercise of the option to extend the Term by the Option Term, Tenant shall
immediately upon request by Landlord enter into an amendment to this Lease,
prepared by Landlord, memorializing the terms of such extension of the Term by
the Option Term. Wherever in the Lease the phrase the "initial Term" appears,
the provision to which such phrase pertains shall apply only to the initial Term
(as extended pursuant to Paragraph 1(a) above) and not to the Option Term.

2.Base Rent.    Commencing on April 1, 2004, the Base Rent payable by Tenant for
the Premises (excluding the Storage Room and the Additional Storage Room) shall
be one and 89/100 dollars for each square foot of Rentable Area contained in the
Premises, for a total monthly Base Rent of fifty-seven thousand six hundred
ninety-nine and 89/100 dollars (57,699.89). Tenant shall continue to pay Base
Rent for the Storage Room and the Additional Storage Room at the times, in the
manner and in the amounts (including scheduled increases thereto) in accordance
with the terms of the Second Amendment and the Fourth Amendment, as applicable;
provided, that following the increase scheduled for April 1, 2004, the Base Rent
for both the Storage Room and the Additional Storage Room shall increased by
four percent (4%) every other year (i.e. on April 1, 2006 and April 1, 2008). On
April 1, 2006, April 1, 2008, and April 1, 2010 (each such day hereinafter
referred to as an "Adjustment Date"), the Base Rent scheduled for payment by
Tenant for the Premises (excluding the Storage Room and the Additional Storage
Room) on the day immediately preceding the applicable Adjustment Date shall be
increased by four percent (4%), and such increased amount shall be the Base Rent
payable by Tenant until the next Adjustment Date. Landlord's failure to notify
Tenant of such increase or to collect the same from Tenant shall not constitute
a waiver of Landlord's right to such increase in Base Rent.

Notwithstanding the foregoing, provided no default by Tenant exists under the
Lease (including any circumstance which would constitute a default either with
the giving of notice or the passage of time), Tenant's obligation to pay Base
Rent for the Premises (excluding the Storage Room and the Additional Storage
Room) for the period commencing on September 1, 2002 through and including
February 28, 2003 shall be reduced by fifty percent (50%) (calculated at
Tenant's then current Base Rent) for each square foot of Rentable Area contained
in the Premises, but Tenant's use and occupancy of the Premises during such time
shall otherwise be subject to all of the terms and conditions of the Lease.

3.Escalation Rent.    Commencing on April 1, 2004, (i) the Base Year under the
Lease for purposes of calculating Tenant's Escalation Rent shall be changed to
2004 and (ii) Tenant's obligation to pay Escalation Rent shall be suspended
through March 31, 2005. Except as expressly provided herein, Tenant shall
continue to pay Escalation Rent in the manner previously provided in the Lease.
From and after the date hereof, any provisions contained in the Lease which
might limit Tenant's obligation to pay increases in Taxes or Operating Expenses
(e.g. protections against increases in Taxes resulting from the sale or transfer
of the Project) shall be no force or effect. If less than ninety-five percent
(95%) the total Rentable Area of the Project is occupied during the Base Year or
any subsequent calendar year during the Term, then Landlord may adjust actual
Operating Expenses for such Base Year or subsequent calendar year (during which
less than ninety-five

2

--------------------------------------------------------------------------------

percent (95%) occupancy exists) to equal Landlord's reasonable and good faith
estimate of what Operating Expenses would have been had ninety-five percent
(95%) of the total Rentable Area of the Project been occupied; provided,
however, that such adjustment shall apply only to Operating Costs which are
variable and therefore increase as occupancy of the Project increases.

4.Security Deposit.    The original Tenant named herein shall have no further
obligation to maintain a Security Deposit with Landlord, and Landlord shall
refund Tenant's existing thirty-six thousand seven hundred seventy-four and
80/100 dollars (36,774.80) Security Deposit to Tenant within ten (10) business
days following the parties full execution and delivery of this Amendment.

5.Parking.    Within sixty (60) days following the parties full execution and
delivery of this Amendment, (i) sixteen (16) of the surface parking spaces
located along the east face of the Building (as denoted in Exhibit "A" attached
hereto) shall be reserved for Tenant's exclusive use and (ii) Tenant shall also
have the right to convert up to three (3) more of its existing parking allotment
to reserved subterranean parking spaces; provided that Landlord determines, in
its sole discretion, that such additional reserved spaces are available for
lease to Tenant. The sixteen (16) surface parking spaces described in clause
(i) above include the currently existing two "visitor" and the one "loading"
parking spaces, but does not include any currently existing handicapped parking
spaces. Landlord and Tenant shall each pay one-half (1/2) of Landlord's actual
cost of marking any parking spaces as being reserved for Tenant's use. The
parking spaces described in clauses (i) and (ii) of this Paragraph 5 shall be
included within the allotment of parking spaces to which Tenant is entitled
under the Lease (i.e. the total number of spaces to which Tenant is entitled
shall not be increased hereby). From and after April 1, 2004, parking rates for
Tenant's eleven (11) existing subterranean spaces (and any future subterranean
parking spaces, if any, made available for use by Tenant) shall be fixed at
sixty dollars ($60.00) a month for each such space through the Term.

6.Improvement Allowance.    Landlord shall provide Tenant with an allowance of
twenty-four dollars ($24.00) for each square foot of Rentable Area contained in
the Premises (excluding the Storage Space and the Additional Storage Space), for
a total allowance of seven hundred thirty-two thousand six hundred ninety-six
dollars ($732,696.00) (the "Improvement Allowance"). The Improvement Allowance
shall be subject to (i.e. reduced by) an administrative charge of thirty-six
thousand six hundred thirty-four and 80/100 dollars (36,634.80) payable to The
Johnston Group, an affiliate of Landlord. Thus, the actual Improvement Allowance
to be made available to Tenant shall be six hundred ninety-six thousand
sixty-one and 20/100 dollars ($696,061.20).

Tenant may apply the Improvement Allowance towards any actual third party costs
paid by Tenant in connection with constructing improvements in the Premises,
including without limitation, costs of space planning or other design, cabling,
telephone and data equipment (including Tenant's furniture or other movable
personal property). Tenant may apply any portion of the Improvement Allowance
remaining following completion of its improvements to the Premises and payment
of the costs described in the preceding sentence towards the Base Rent and
Escalation Rent owing by Tenant under the Lease. Landlord shall commence to make
the Improvement Allowance available to Tenant following the full execution and
delivery of this Amendment, with actual disbursements being made from time to
time thirty (30) days after Landlord's receipt of evidence reasonably acceptable
to Landlord that Tenant has actually incurred and paid costs for matters denoted
in clause (i) of this Paragraph 6. If Tenant desires to apply any remaining
portion of the Improvement Allowance (i.e. following completion of work and
payment of third party costs as described above) towards Base Rent or Escalation
Rent, Tenant shall notify Landlord, in writing, at least at least ten (10)
business days before the applicable payment is due, which notice shall include
the amount of the Improvement Allowance to be so applied and the rental period
to which it should apply.

3

--------------------------------------------------------------------------------

Any improvements or other work constructed in the Premises using the Improvement
Allowance (the "Allowance Improvements") shall constitute Alterations, and shall
be performed in accordance with the provisions of Section 8 of the Office Lease.
However, Tenant may elect to select the general contractor to perform the
Improvement Alterations, provided that (i) said general contractor is licensed
and bonded and carries insurance reasonably required by Landlord (naming
Landlord and Landlord's Mortgagees' as additional insureds thereunder),
(ii) Tenant provides Landlord with the name, address and such other information
required by Landlord with respect to said general contractor and (iii) any work
performed to life safety, mechanical (including HVAC) or electrical systems
shall be subject to the sentence immediately following. If Tenant wishes, Tenant
may also select the electrical and mechanical contractor(s) to perform Allowance
Improvements work affecting the Premises' life safety mechanical (including
HVAC) or electrical systems; provided that (i) said contractors are licensed and
bonded and carry insurance reasonably required by Landlord (naming Landlord and
Landlord's Mortgagees' as additional insureds thereunder), (ii) Tenant provides
Landlord with the name, address and such other information required by Landlord
with respect to said contractors and (iii) if Tenant does so, then Tenant shall
be required to repair, maintain, replace and otherwise address any and all
problems with any Project life safety, mechanical or electrical systems affected
by said work, notwithstanding the fact that the Office Lease or any of the Prior
Amendments may otherwise have required the Landlord to undertake such repair,
maintenance or replacements.

7.Temporary Premises.    Within thirty (30) days following Landlord's receipt of
a written request by Tenant, Landlord shall make approximately five thousand
(5,000) square feet of Rentable Area in the Project available for use by Tenant
as a temporary premises (the "Temporary Premises") while Tenant undertakes
certain Alterations to the Premises. Tenant shall make such request, if at all,
within forty-five (45) days following the parties' full execution of this
Amendment. If Tenant makes such a request within the time provided in this
Paragraph 7, then Landlord shall permit Tenant to make use of the Temporary
Premises for a period not to exceed one hundred eight (180) days (measured from
the date Landlord makes the Temporary Space available for Tenant's use), free
from the Payment of Base Rent and Escalation Rent (for the Temporary Space
only), but subject to all of the other terms and conditions contained in the
Lease. The actual location of the Temporary Premises shall be determined by
Landlord, in its sole and absolute discretion.

Landlord shall not be in default under the Lease if Landlord is unable to make
Temporary Premises available for Tenant's use. If Landlord is not able to tender
Temporary Premises to Tenant within thirty (30) days following Tenant's timely
request therefor, then Tenant's sole remedy shall be the right to cancel this
Amendment by written notice received by Landlord within ten (10) days following
the expiration of such thirty (30) day period. Tenant shall be deemed to have
elected not to cancel this Amendment if Tenant fails to deliver a written notice
of cancellation to Landlord within the ten (10) day period referenced above. If
Tenant elects to cancel this Amendment within the time and manner described
above, then (i) the Lease shall remain in full force and effect, as if the
parties had never entered into this Amendment, and (ii) Tenant shall promptly
return to Landlord any portion of the Improvement Allowance previously disbursed
by Landlord (including disbursements by application against Base Rent and/or
Escalation Rent).

8.Monument Signage.    Landlord shall provide Tenant with (i) a monument sign
facing Agoura Road and (ii) building signage on or our near the main entry door
to the Premises. Landlord shall construct the physical monument sign at
Landlord's sole cost and expense, but Tenant shall pay the entire cost of
designing, creating and placing Tenant's actual signage on the monument. The
monument sign to be constructed by Landlord pursuant to this Paragraph 8 shall
be reasonably comparable to the monument signs currently existing for the
building located in the Project and commonly known as "Building "C". Subject to
the immediately preceding sentence, all such signage, including, without
limitation, the location, design, size, color, and type thereof, shall

4

--------------------------------------------------------------------------------

comply with and be subject to (i) Landlord's prior written consent, which shall
not be unreasonably withheld, (ii) Building signage standards, if any, and
(iii) all applicable Law. Tenant's signage rights under this Paragraph 8 shall
automatically terminate if Tenant does not provide Landlord with a sign plan
reasonably acceptable to Landlord within two (2) calendar years following the
date of this Amendment. Tenant may apply any remaining portion of the
Improvement Allowance under Paragraph 6 above against the cost of the monument
or building signage which may be placed under this Paragraph 8.

9.Expansion Space.    From and after April 1, 2004, provided that no default by
Tenant (which shall include any matter which would constitute a default either
with the passage of time or the giving of notice) has occurred prior to the time
the "Expansion Space Notice" (as such term is defined below) is received by
Landlord or thereafter until the date on which the "Tenant's Exercise Notice"
(as such term is defined below) is received by Landlord, Tenant shall have the
ongoing right for the lease of any leaseable space located in the Building (the
"Expansion Space") to the extent the same becomes available for lease to Tenant
(which for purposes hereof shall mean that such space is not then occupied or
subject to lease or any option or right for lease extension or premises
expansion by any other tenant or person (whose option right or right of lease
extension predates the date of this Amendment)) during the Term, exercisable as
follows: If Tenant desires to expand the Premises to include any Expansion
Space, Tenant shall deliver written notice thereof to Landlord (the "Expansion
Space Notice"). Promptly following receipt of the Expansion Space Notice,
Landlord shall deliver to Tenant written notice of any configurations of
Expansion Space which Landlord determines is available or is scheduled to become
available during the twelve (12) month period following the date of Tenant's
Expansion Space Notice (Landlord shall not be required to break up existing
configurations of space if Landlord determines, in its sole discretion, that
doing so will make the remaining space less marketable), and Tenant shall have
ten (10) business days following the date of such notice from Landlord to elect
by written notice to Landlord (the "Tenant's Exercise Notice") to lease
(commencing upon the date Landlord makes the same available to Tenant) all of
any one (1) configuration of such Expansion Space for a term co-terminus with
the Lease Term and otherwise subject to all applicable terms and conditions of
this Lease; provided, however, that (i) the Base Rent initially payable by
Tenant for the Expansion Space shall be the fair market rate for comparable
space within the Project, in each case as reasonably determined by Landlord,
(ii) Base Rent shall thereafter be increased at the times and in the manner
applicable to the balance of Tenant's then existing Premises, (iii) no free rent
or other concessions shall be applicable to the Expansion Space and (iv)
Landlord shall have the right to either (x) provide Tenant with a tenant
improvement allowance equal to the allowance then being offered by Landlord to
comparable renewal tenants for comparable space within the Project, in each case
as reasonably determined by Landlord, or (y) improve the Expansion Space (which
improvements shall constitute an "Alteration" under the Lease) to conform to
improvements then being offered by Landlord to comparable renewal tenants for
comparable space within the Project, in each case as reasonably determined by
Landlord. The tenant improvement allowance or improvement work, if any,
performed by Landlord with respect to the Expansion Space shall be used solely
for the construction of improvements to be permanently affixed to the Premises,
which shall not include Tenant's telephone, computer, and data systems,
furniture, or other personal improvements desired by Tenant.

If (i) Tenant does not deliver an Expansion Space Notice, or (ii) after delivery
of Tenant's Expansion Space Notice and receipt of notice of any available space
from Landlord, Tenant does not deliver Tenant's Exercise Notice within such ten
(10) business day period electing to lease such Expansion Space, Landlord may
proceed to lease such Expansion Space to any party upon any terms and conditions
as Landlord desires. If Tenant delivers the Expansion Space Notice, then (i) the
"Premises" shall thereafter be deemed for all purposes to include the Expansion
Space. Tenant shall within thirty (30) days following Landlord's request execute
an amendment to this Lease

5

--------------------------------------------------------------------------------

prepared by Landlord to reflect the addition to the Premises of the Expansion
Space, and Landlord may, but without obligation to do so, declare the Tenant's
Exercise Notice to be null and void if Tenant fails to execute such amendment.
Notwithstanding anything to the contrary contained in this paragraph, Tenant may
not deliver an Expansion Space Notice or otherwise exercise its right to lease
any Expansion Space after March 31, 2009.

10.Assignment and Subletting.    Notwithstanding anything to the contrary
contained in the Lease, the original Tenant hereunder may, without Landlord's
consent, assign its interest in this Lease or sublet all or a portion of the
Premises to any affiliate of said original Tenant provided that (i) Tenant gives
Landlord thirty (30) days prior written notice of such transfer and delivers to
Landlord concurrently with such notice all of the information which would
otherwise reasonably be required in connection with a request for consent,
(ii) the transaction otherwise complies with the provisions of the Lease, and
(iii) such assignment or sublease does not, in Landlord's reasonable opinion,
impair Tenant's ability to fulfill its obligations under this Lease. For
purposes of the preceding sentence, an "affiliate" means any person or entity
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, Tenant.

In the case of an assignment, one-half of any sums or other economic
consideration received by Tenant as a result of such assignment shall be paid to
Landlord after first deducting (i) the cost of any reasonable real estate
commissions, legal fees, and other direct and customary costs actually incurred
and paid by Tenant in connection with such assignment and (ii) the actual third
party costs of any Alterations to the Premises made and paid for by Tenant in
connection with such assignment, amortized over the remaining Term of the Lease.
In the case of a subletting, one-half of any sums or economic consideration
received by Tenant as a result of such subletting shall be paid to Landlord
after first deducting (1) the rental due hereunder, prorated to reflect only
rental allocable to the sublet portion of the Premises, (2) the cost of
leasehold improvements made to the sublet portion of the Premises at Tenant's
cost, amortized over the term of this Lease except for leasehold improvements
made for the specific benefit of the subtenant, which shall be amortized over
the term of the sublease, and (3) the cost of any real estate commissions, legal
fees and other direct and customary costs actually incurred and paid by Tenant
in connection with such subletting, amortized over the term of the sublease.

Without limiting Landlord's other rights under the Lease, upon request by Tenant
to assign this Lease or sublet any portion of the Premises, Landlord may elect
to terminate this Lease effective as of the date Tenant proposes to assign this
Lease or sublet all of the Premises, or in the case of a sublease which,
individually or aggregated with previous subleases of the Premises, affects ten
thousand (10,000) or more square feet of Rentable Area, terminate this Lease as
to the portion of the Premises proposed to be sublet as of the date of such
proposed partial sublease (provided that Landlord concurrently accelerates the
expiration date of the Term of the Lease with respect to the terminated portion
of the Premises). Tenant understands and acknowledges that Landlord's option to
terminate the Lease rather than approve the assignment thereof or the subletting
of all or any portion of the Premises, is a material inducement for Landlord's
agreeing to this Amendment upon the terms and conditions herein set forth.
However, Landlord shall have no right to terminate the Lease under this
grammatical paragraph in connection with a proposed assignment of this Lease or
a subletting by the original Tenant hereunder to any affiliate (as defined
above) of said original Tenant.

11.Other Terms of Occupancy.    Except as expressly providing in this Amendment
to the contrary, Tenant's occupancy of the Fourth Expansion Premises shall be
subject to all of the terms and conditions contained in the Lease, except that
(i) there shall be no abatement or credit to Tenant's obligations to pay rent
for the Fourth Expansion Premises and (ii) Tenant shall not be entitled to the
Landlord's Payment provided for in Section 42 of the Lease.

6

--------------------------------------------------------------------------------

12.Miscellaneous.

a.The terms used herein shall have the same meaning as those defined in the
Lease unless expressly contradicted in this Amendment.

b.The submission of the Amendment is only an invitation to deal and shall not be
deemed an offer by Landlord. Only a fully executed and delivered Amendment shall
bind the parties hereto.

c.In the event of a conflict between the provisions of this Amendment and those
of the Lease, the provisions of this Amendment shall control. Except for
purposes of determining whether a conflict exists between the Lease and this
Amendment, the term "Lease" as used herein shall include the provisions of this
Amendment.

d.Except as expressly provided herein, all of the terms and provisions contained
in the Lease remain in full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

"TENANT"   "LANDLORD"                   ON ASSIGNMENT, INC., a Delaware
corporation   MALIBU CANYON OFFICE PARTNERS, LLC,
a California limited liability company                   By:   /s/  RONALD W.
RUDOLPH      

--------------------------------------------------------------------------------

  By:   MB REAL ESTATE, INC.,
a California corporation Print Name:   Ronald W. Rudolph

--------------------------------------------------------------------------------

            Its:   CFO

--------------------------------------------------------------------------------

      By:   /s/  JEFFREY A. JOHNSTON      

--------------------------------------------------------------------------------

                Jeffrey A. Johnston,
Vice President By:   /s/  JOSEPH PETERSON, M.D.      

--------------------------------------------------------------------------------

            Print Name:   Joseph Peterson, M.D.

--------------------------------------------------------------------------------

            Its:   CEO

--------------------------------------------------------------------------------

  If Tenant is a corporation, this instrument must be executed by the chairman
of the board, the president or any vice president and the secretary, any
assistant secretary, the chief financial officer or any assistant financial
officer or any assistant treasurer of such corporation, unless the bylaws or a
resolution of the board of directors shall otherwise provide, in which case the
bylaws or a certified copy of the resolution, as the case may be, must be
attached to this instrument. If Tenant is a limited liability company, this
instrument must be executed by Tenant's manager, unless another person or entity
is authorized pursuant to Tenant's Operating Agreement or a member's resolution,
in which case a certified copy of the Operating Agreement or resolution, as the
case may be, must be attached to this instrument.

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



SEVENTH AMENDMENT TO OFFICE LEASE
